Citation Nr: 1025838	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-07 199	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a low back 
injury, claimed as a low back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral leg disorder, 
claimed as secondary to a low back disorder.

REPRESENTATION

Appellant represented by: Georgia Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1956 to October 1959.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2009, the Veteran testified before the undersigned at a 
travel board hearing held at the RO.  A transcript has been 
incorporated into the records.  The record was held open for 30 
days for the submission of additional evidence.  He submitted 
with a waiver a statement and copies of private medical treatment 
reports that were mostly duplicative to documents already in the 
claims file.

In July 2009, the Board denied service connection for a bilateral 
leg condition, and residuals of a low back injury, finding that 
new and material evidence had not been submitted and denied 
service connection for diabetes mellitus.  

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In a February 2010 Order, the Court granted the 
parties Joint Motion for Remand (JMR), vacated the Board's July 
2009 decision, only with regard to the low back and bilateral leg 
disorders, and remanded the matter to the Board for compliance 
with the instructions in the JMR.  

As the Court determined the Veteran had not challenged the 
Board's denial of his claim for service connection for diabetes 
mellitus, that portion of the Board's decision remained 
undisturbed by the Court.  Therefore, the issues on the title 
page are the only ones awaiting final adjudication.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for low back and 
bilateral leg disorders are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1976 rating decision, the RO denied the claims of 
service connection for back and bilateral leg disorders.  The 
Veteran was notified of this decision and apprised of his 
appellate rights but he did not perfect his appeal.

2.  The evidence added to the record since the April 1976 
decision is new and relates to an unestablished fact necessary to 
substantiate the claims or otherwise raise a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The April 1976 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for residuals of a low 
back injury, claimed as a low back disorder.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.156 (2009). 

3.  New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a bilateral leg 
disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.156 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the 
submission of new and material evidence warranting revision of 
the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  "New" evidence means evidence "not previously 
submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) 
(2009).  "Material" evidence means "evidence that, by itself 
or when considered with previous evidence of record, related to 
an unestablished fact necessary to substantiate the claim."  Id.  

In order to be "new and material" evidence, the evidence must 
not be cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim as in this case 
dealing with a claim for service connection.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last final 
disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 
2002).  "The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it must 
so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

The Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence has 
not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is new 
and material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Historically, service connection for low back and bilateral leg 
disorders was denied by the RO in April 1976 because there was no 
evidence that the Veteran had received treatment for the 
disorders in service.  While he submitted a notice of 
disagreement for both issues, he did not perfect his appeal after 
the issuance of a May 1976 statement of the case.  

The Board notes that the Veteran submitted another claim seeking 
service connection for his "legs" and "back" in June 1984.  
While the record contains an RO document dated December 1984 
indicating his claims were not reopened, only a handwritten note 
suggests that he was informed of that decision in January 1985.  

The claims file does not contain a copy of the notice letter; 
therefore the record is unclear as to what the Veteran was told 
was the reason for the denial.  In a June 1985 response to a 
congressional inquiry, the RO explained that his claim had been 
denied because the lay statements submitted had not established a 
new factual basis upon which to grant service connection.  

In order to give the Veteran every benefit of the doubt, the 
Board will review the evidence as submitted after the final 
decision in April 1976, of which he was clearly notified.  After 
reviewing the record, the Board finds that new and material 
evidence has been submitted in order to reopen the Veteran's 
claims.

In this case, the evidence submitted after the April 1976 RO 
decision consists of the Veteran's statements, statements from 
his wife and mother, a private physician statement dated 1984, 
letters to and from his congressman's offices, VA treatment 
records spanning 1996 to 2009, private treatment records from 
different providers spanning 1998 to 2009, statements from 
friends describing his experiencing leg and back problems since 
service, copies from microfiche of 1959 service morning reports, 
statements from fellow soldiers remembering meeting the Veteran 
in service, copies of bills and other indicia of financial 
hardship, and three statements from friends attesting to having 
seen his service treatment records.

Specifically, the written statements by friends of the Veteran 
and the Veteran's own testimony are new in that they were not of 
record prior to April 1976.  Further, they are material in that 
they discuss how the Veteran was injured in service, his in-
service symptoms, and that he had experienced problems with his 
back and legs since service.  Further, these statements and 
testimony are presumed to be credible for the purposes of 
reopening his claims.  In essence, this evidence is related to 
unestablished facts necessary to substantiate the claim. 

Consequently, the claims of service connection for residuals of a 
low back injury, claimed as a low back condition, and for a 
bilateral leg disorder are reopened.  The appeal is granted to 
this extent.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented 
at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist 
a claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of record 
that is necessary to substantiate the claim, which information 
and evidence that VA will seek to provide and which information 
and evidence the claimant is expected to provide.

The VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured, as 
described in 38 U.S.C.A.§ 5108.  38 U.S.C.§ 5103A(f).

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, since the Board is 
reopening the claims for service connection for residuals of low 
back injury, claimed as a low back condition, and for a bilateral 
leg disorder, any failure to provide proper notice under Kent 
results in no prejudice to the Veteran and is harmless error.


ORDER

As new and material evidence has been submitted to reopen the 
previously denied claim of service connection for residuals of a 
low back injury, claimed as a low back disorder, the appeal to 
this extent only is granted and the claim is reopened.

As new and material evidence has been submitted to reopen the 
previously denied claim of service connection for a bilateral leg 
disorder, the appeal to this extent only is granted and the claim 
is reopened.


REMAND

Having reopened the claims, the Board finds that a remand is 
needed to address the merits.  First, the Board notes that the 
Veteran's VA treatment records appear to be incomplete.  They 
span December 1998 through May 2009, though there are whole years 
without entries.  All of the VA treatment records that pertain to 
the claims must be obtained and included in the record.  

Next, during his testimony in May 2009, the Veteran stated he did 
not remember an injury to his legs in service and that he 
considered his bilateral leg problem to be secondary to his back.  
However, he has not received proper VCAA notice with respect to a 
secondary service connection claim, nor has his claim been 
adjudicated as secondary service connection.    

Further, there were scattered references throughout the record of 
the Veteran being on "disability" without clarification as to 
the agency involved.  As Social Security disability 
determinations are usually based on medical information, the RO 
should contact him to inquire whether this description referred 
to a social security disability determination and whether the 
determination was based upon back and leg disorders.  If the 
response is positive, every effort should be made to obtain the 
underlying medical information.  

Finally, the Veteran submitted a letter dated September 2009 from 
a private physician, who stated he had reviewed the Veteran's 
service treatment records, listed various entries from those 
records, and gave his opinion regarding etiology for various 
present-day disorders.  In addition, the Veteran submitted three 
statements, dated April and May 2010, from friends attesting to 
their having "seen" these service treatment records.  

This evidence comes after nearly 20 years of statements in the 
record by the Veteran noting he had no such records and any 
records he had had were burned in a house fire in 1968 (see May 
1985 statement; August 2009 statement) and nearly 30 years of 
search attempts by the RO (beginning in April 1976) to locate the 
service treatment records, believed to have destroyed in the 1973 
fire at the records facility in St. Louis, Missouri (see June 
2007 letter to Veteran).  

The Veteran should be asked to submit copies of all records in 
his possession that were reviewed by the private physician and/or 
his friends.  The Board notes that he also submitted a January 
2010 statement from the private physician again noting he had 
reviewed the Veteran's "military medical records."  Copies of 
these records should be associated with the claims file.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain all VA treatment records 
pertaining to the Veteran's back, legs, 
and/or orthopedic treatment from the Dublin 
VAMC, Carl Vinson VAMC, and Atlanta VA 
medical facilities dated from 1998 to present 
and associate them in the record.

2.  Contact the Veteran to ascertain whether 
he is in receipt of Social Security 
Administration disability benefits based upon 
his low back disability and/or his bilateral 
leg disability.  If so, contact the 
appropriate office to obtain the medical 
evidence used to determine eligibility.  
Document any negative replies for the record 
and so inform the Veteran.  

3.  Contact the Veteran to determine the 
whereabouts of the service treatment records 
that his private physician stated he reviewed 
in September 2009 and January 2010 letters.  
Request that the Veteran provide copies of 
these records or provide identifying 
information and any necessary authorization 
to enable the RO to obtain such evidence on 
his behalf.  Document all efforts to obtain 
these records and any negative replies.

4.  Schedule the Veteran for an examination 
to determine the nature and etiology of any 
low back or leg disorder.  The examiner 
should review the claims folder prior to the 
examination and should review the Veteran's 
statements and testimony (May 2009) regarding 
his injuries, symptoms, and medical 
treatment.  The examiner should perform all 
necessary tests including X-rays, if 
indicated.  

If a low back or bilateral leg disorder is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50% probability or more) that 
the low back or bilateral leg disorder is 
related to service, or whether any current 
bilateral leg disorder is related to or 
aggravated a low back disorder.  

A complete rationale for any opinion offered 
should be provided.  The opinion should be 
factually accurate, fully articulated, and 
based on sound reasoning for the conclusion.  

If the examiner states that s/he cannot 
provide an opinion without resort to mere 
speculation, the examiner must explain why 
s/he cannot make the decision even after 
review of the record and consideration of all 
available information.  

5.  After the above is complete, readjudicate 
the Veteran's claims.  If the claims remain 
denied, provide the Veteran, and his 
representative if one is appointed, a 
supplemental statement of the case (SSOC), to 
include consideration of all evidence 
received since the most recent supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


